         Case 1:19-cv-04235-RA Document 36
                                        35 Filed 04/27/20
                                                 04/24/20 Page 1 of 2




                                                             April 24, 2020

VIA ECF
Honorable Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
        Re:      Patricio Nuno Carrera, et al. v. DT Hospitality Group Inc., et al.
                 Docket No.: 19-cv-4235 (RA)

Dear Judge Abrams:

        This firm represents the Plaintiffs, Patricio Nuno Carrera and Geraldo Marquez, in the
above-referenced matter, against Defendants DT Hospitality Group Inc. d/b/a Co Ba
Restaurant and Kien Truong, for alleged violations of the Fair Labor Standards Act and New
York Labor Law. Defendant Truong has appeared pro se. Defendant DT Hospitality Group
Inc. remains pro se as well as an attorney has not filed a notice of appearance on its behalf.
As a result of the corporate defendant’s failure to have an attorney appear on its behalf, the
Court entered an order directing Plaintiffs to serve their motion for default by April 28, 2020.
D.E. 34. Plaintiffs now write to request an extension of time to serve their motion for default
for the reasons discussed below.

        Specifically, Plaintiffs’ counsel requires declarations from both Plaintiffs to support
their impending motion for default to establish Defendant DT Hospitality’s liability and
damages. Further, Plaintiffs’ counsel must confer with Plaintiffs in order to finalize certain
components of their declarations. Unfortunately, Plaintiffs’ counsel has experienced
unexpected difficulty communicating with the Plaintiffs during the ongoing pandemic and, as
a result, this firm has been unable to successfully procure signed declarations from the
Plaintiffs, despite repeated attempts to do so.1 However, we recently discovered through one
of our client’s family members that Plaintiff Nuno Carrera is currently outside of the country
due to a family emergency and in a location with little to no cellular telephone service. As of
today, we were able to obtain contact information to reach him in his current location. As a
result of this development, we are now seeking to confer with Plaintiff Nuno Carrera
regarding finalizing and executing the necessary declaration from his current location, and to
identify a means for Plaintiff Nuno Carrera to expeditiously return an executed copy of that
declaration. Thus, as a result of this unusual circumstance, Plaintiffs’ counsel does not expect
that we will be able to procure the required declarations by the deadline for the motion for

1
  Additionally, the attorneys and support staff at this firm have been required to work from home due to the
federal and New York state work restrictions caused by the Covid-19 pandemic, which has made
communications with clients and obtaining signed documents from clients more challenging.
          Case 1:19-cv-04235-RA Document 36
                                         35 Filed 04/27/20
                                                  04/24/20 Page 2 of 2


default on April 28, 2020. Accordingly, Plaintiffs’ counsel seeks an additional extension of
two weeks to serve Plaintiffs’ motion for default in order to procure the necessary declarations
in support of their motion.

        Accordingly, Plaintiffs request that the Court extend their time to serve their motion
for default against Defendant DT Hospitality Group from April 28, 2020 to May 12, 2020.
Plaintiffs made three prior requests for an extension of time to serve their motion for default,
one of which was because Defendants indicated they were assessing whether to file a
bankruptcy petition on behalf of DT Hospitality Group. D.E. 24, 31, 33. Each of these
requests were granted.2 D.E. 24, 27, 31-34.

         Plaintiffs thank the Court for its time and consideration of this request.

                                                                 Respectfully submitted,

                                                                 _/S/ David D. Barnhorn, Esq.__
                                                                 DAVID D. BARNHORN, ESQ.

C:       Kien Truong
         110 9th Avenue
         New York, New York 10011
         Defendant pro se

         DT Hospitality Group Inc. d/b/a Co Ba Restaurant
         110 9th Avenue
         New York, New York 10011
         Defendant pro se

                                                            Application granted. Plaintiffs shall provide a copy
                                                            of this Order to Defendants.


                                                            SO ORDERED.


                                                                                     ____________________
                                                                                     Hon. Ronnie Abrams
                                                                                     4/27/2020




2
  As noted in Plaintiffs’ prior request for an extension, Defendant Truong intended to file for bankruptcy by mid-
March 2020 and was determining whether to file a bankruptcy petition for Defendant DT Hospitality Group.
D.E. 24, 27. Defendant Truong’s bankruptcy attorney informed the undersigned that Truong’s filing has been
delayed due to the current Covid-19 pandemic, but was unable to inform the undersigned if Truong had made a
final determination whether to file a bankruptcy petition on behalf of Defendant DT Hospitality Group. Despite
this uncertainty, Plaintiffs intended to proceed, and still intend to proceed, with serving their motion for default
against Defendant DT Hospitality Group as soon as declarations from Plaintiffs can be procured.
